Citation Nr: 9921244	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-11 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disability manifested by 
aching joints.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1987 to April 
1993.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1993 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  Competent evidence of a current disability manifested by 
aching joints has not been presented.

2.  Objective indications of chronic disability manifested by 
aching joints due to an undiagnosed illness have not been 
presented.


CONCLUSION OF LAW

A well grounded claim for service connection for a disability 
manifested by aching joints has not been presented.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303, 3.317 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant served on active duty from November 1987 to April 
1993.  He was in the Southwest Theater of Operations from January 
26 to March 28, 1991.

Service medical records reflect complaints of right knee pain 
related to trauma, left leg pain related to a pulled groin 
muscle, left hamstring pain related to exercise, back pain 
related to a lifting injury, pain of the left foot due to an 
avulsion, and left ankle pain related to a twisting injury that 
was diagnosed as a sprain.  Service medical records are silent 
for complaints or findings of generalized unexplained 
musculoskeletal pain.

In May 1993, a VA examination was conducted.  The appellant 
reported constant aching in the knees, ankles, shoulders, elbows, 
and back.  He reported that his current job was in maintenance 
and that he was recently hired by the United Parcel Service.  
Examination of the musculoskeletal system was unremarkable except 
for "mild vague pain with forward flexion [of the back]," 
slight weight tenderness anteriorly in both shoulders, slight 
tenderness in the lateral epicondylar area of both elbows, slight 
tenderness on either side of the patella and with patellar 
compression, mild crepitus of the right knee on motion, slight 
tenderness of the ankles, and ankle tenderness with eversion.  
The diagnoses were multiple joint arthralgias of unclear 
etiology, bilateral patellofemoral syndrome, residuals of 
bilateral ankle sprain, low back pain, and bilateral 
epicondylitis of the elbow.  All x-ray studies were normal.

By a rating decision dated August 1993, service connection was 
established for bilateral patellofemoral syndrome, residuals of 
bilateral ankle sprain, and low back pain.

In November 1998, a VA examination was conducted.  The appellant 
complained of multiple joint pain dating back to 1981.  He 
reported that joint pain usually increases in different types of 
weather, hot and humid, and early in the morning, especially the 
days he works too much.  This day he reportedly felt good, with 
hardly any joint aching.  Examination of the shoulders, elbows, 
and wrists was unremarkable.  The appellant reported some mild 
tenderness only on pressure in the medial angle of the right 
scapula.  Examination of the hips, knees, and ankles was also 
unremarkable except for mild patellofemoral pressure pain.  On 
examination of the spine, there was 110 degrees of flexion, 15 
degrees of extension, and 15 degrees of lateral bending with 
complaints of mild tightness in the myofascial area, but no 
radiation.  The examiner noted that there was minimal to mild 
residual pain from the prior bilateral ankle sprain.  X-ray 
studies were all normal.  The diagnoses were probable bilateral 
mild patellofemoral syndrome, myofascial mechanical pain 
syndrome, residuals of ankle sprain, and multiple joint pains of 
unclear etiology.

II.  Analysis

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 3.303(a), 
(b), (d) (1999).

With chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of the 
same chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to intercurrent 
causes. For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not 
shown to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 3.303(b) 
(1999).

Establishing "direct" service connection for a disability which 
has not been clearly shown in service requires evidence 
sufficient to show (1) the existence of a current disability; (2) 
the existence of a disease or injury in service; and (3) a 
relationship or connection between the current disability and a 
disease contracted or an injury sustained during service. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

For servicemembers who served in the Southwest Asia theater of 
operations during the Persian Gulf War who exhibit objective 
indications of chronic disability manifested by one or more 
specific signs or symptoms, such disability may be service 
connected provided that it became manifest during active service 
in the Southwest Asia theater of operations or to a degree of 10 
percent or more not later than December 31, 2001; and provided 
that the disability cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 501(a) (West 1991); 38 C.F.R. § 
3.317(a)(1) (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification. 38 C.F.R. § 3.317(a)(2) 
(1999).  Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a 6- month period will be considered chronic.  
The 6-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes that 
the signs or symptoms of the disability first became manifest. 38 
C.F.R. § 3.317(a)(3) (1999).

Signs and symptoms which may be manifestations of undiagnosed 
illness include muscle pain and joint pain.  38 C.F.R. § 
3.317(b)(4) and (5) (1999).

Establishing a well-grounded claim for service connection for a 
particular disability requires more than an allegation that the 
disability is service connected; it requires evidence relevant to 
the requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types of 
issues presented by a claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay evidence 
may be sufficient. However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnoses, 
competent medical evidence is required.  Id. at 93.  The United 
States Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) has made 
clear that in order to establish a well grounded claim for 
service connection, a claimant has the burden to submit competent 
evidence to support each element of the claim, e.g., for direct 
service connection, the existence of a current disability; an 
injury sustained or disease contracted in service (this element 
usually requires VA to obtain and examine the veteran's service 
medical records which are ordinarily in the custody of the 
government); and a link or nexus between the two.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In this case, the claim for service connection for aching joints 
is not well grounded, when considered on both a direct basis and 
under the provisions of 38 C.F.R. § 3.317.

The evidence of record does not show a current disability of the 
joints, other than those joints for which service connection has 
already been granted.  Service medical records and reports of VA 
examinations dated May 1993 and November 1998 are negative for a 
disability of the shoulders, wrists, hands, hips, and feet.  
While slight tenderness in the lateral epicondylar area of both 
elbows was shown on examination in May 1993, diagnosed as 
bilateral epicondylitis, this condition was not found on the most 
recent VA examination in November 1998.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
see Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that 
Secretary's and Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v 
Derwinski, 2 Vet. App. 141, 143 (1992).  The appellant has not 
satisfied the first element in the Caluza standard, which 
requires that the appellant submit competent medical evidence of 
the claimed disability, in this case, a disability manifested by 
aching joints.  See Caluza v. Brown, 7 Vet. App. 498.

While the appellant is certainly competent to state descriptively 
his symptoms, he is not competent to address a matter involving 
medical principles or medical diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (layperson is generally 
not competent to render an opinion on a matter requiring medical 
knowledge, such as diagnosis or causation).  Therefore, his lay 
assertions are insufficient to establish a well-grounded claim, 
and nothing in the medical records supports his assertion of a 
current disability manifested by aching joints.  Accordingly, his 
claim for service connection on a direct basis is not well 
grounded.

With regard to the appellant's claim for a disability manifested 
by aching joints due to an undiagnosed illness, we note that 38 
C.F.R. § 3.317 requires objective indications of the disability.  
Objective indications of chronic disability are described as 
either objective medical evidence perceptible to a physician or 
other, non-medical indicators that are capable of independent 
verification.  While the appellant has alleged a disability 
manifested by aching joints, the objective medical evidence of 
record does not show any such disability arising from these 
subjective complaints.  Reports of VA examination dated May 1993 
and November 1998 were negative for abnormalities of those joints 
other than the joints for which service connected has been 
granted.  Finally, the appellant has not offered any objective 
non-medical evidence that can be verified to support this claim.

Again, the Board is cognizant that slight tenderness in the 
lateral epicondylar area of both elbows was shown on VA 
examination in May 1993.  However, this was diagnosed as 
epicondylitis and, as a "diagnosed illness," its is not 
amenable to the provisions of 38 C.F.R. § 3.317.

In view of the lack of any objective indications of chronic 
disability manifested by aching joints, the appellant's claim for 
service connection under 38 C.F.R. § 3.317 is, similarly, not 
well grounded.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated to 
advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of the 
case and supplemental statement of the case.  Likewise, the 
Board's discussion above informs the appellant of the 
requirements for the completion of his application for the claim 
for service connection.


ORDER

Service connection for a disability manifested by aching joints 
is denied.



		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

